

113 HR 3274 IH: Fallen Heroes and Families Assistance Act
U.S. House of Representatives
2013-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3274IN THE HOUSE OF REPRESENTATIVESOctober 8, 2013Mr. Barber (for himself, Mr. DeFazio, Mr. Vargas, Mr. Heck of Washington, Mr. Bishop of Georgia, Mr. Long, Mr. Gibson, Ms. Moore, Mr. Barletta, Ms. Duckworth, Mr. Gallego, Mr. O’Rourke, Mr. Barrow of Georgia, Mr. Kilmer, Mr. Bridenstine, Ms. Titus, Mr. Nolan, Mr. Michaud, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo amend the Pay Our Military Act to make appropriations available to continue the payment of a death gratuity and certain other death-related compensation in the event of the death of members of the Armed Forces and certain other persons who pass away during a Government shutdown.1.Short titleThis Act may be cited as the Fallen Heroes and Families Assistance Act.2.Emergency appropriation of funds to provide death gratuity and other compensation on behalf of deceased members of the Armed Forces and certain other persons during Government shutdownSection 2 of the Pay Our Military Act (Public Law 113–39; 127 Stat. 532) is amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following new subsection (b):(b)Continuation of death gratuity and funeral and other compensationThere are hereby appropriated for fiscal year 2014, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for fiscal year 2014 are not in effect, such sums as are necessary to continue the following during such period:(1)The payment of a death gratuity under sections 1475–1477 and 1489 of title 10, United States Code.(2)The payment of pay and allowances due a member of the Armed Forces and unpaid at the time of the member’s death.(3)The payment or reimbursement for authorized funeral and burial expenses.(4)The payment or reimbursement of authorized funeral travel and travel related to the dignified transfer of remains and unit memorial services.(5)The continuation of a basic allowance of housing for dependents of members dying on active duty, as authorized by section 403(l) of title 37, United States Code..